 

Exhibit 10.2

 

Execution Version

 

ENERJEX RESOURCES, INC.

 

Placement Agency Agreement

 

Common Stock, Preferred Stock, and Warrants

 

March 11, 2015

 

Northland Securities, Inc.

45 South Seventh Street, Suite 2000

Minneapolis, Minnesota 55402

 

Euro Pacific Capital, Inc.

1201 Dove Street, Suite 200

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

EnerJex Resources, Inc., a Nevada corporation (the “Company”), proposes, subject
to the terms and conditions stated in this Placement Agency Agreement (this
“Agreement”) and the Securities Purchase Agreement in the form of Exhibit A
attached hereto (the “Securities Purchase Agreement”) entered into with the
investors identified therein (each, an “Investor” and collectively, the
“Investors”), to issue and sell up to an aggregate of $3,100,000 of (i) shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”)
(the “Common Shares”), (ii) shares of the Company’s Series B Convertible
Preferred Stock, par value $0.001 per share (the “B Preferred Stock” (the
“Public Preferred Shares” and together with the Common Shares, the “Public
Shares”), which are convertible into shares of Common Stock (the “Public
Conversion Shares”), (iii) shares of the Company’s B Preferred Stock (the
“Private Preferred Shares”), which are convertible into shares of Common Stock
(the “Private Conversion Shares”) and (iv) warrants (the “Warrants”), which are
exercisable for shares of the Common Stock (the “Warrant Shares” and together
with the Public Shares, the Private Preferred Shares, the Public Conversion
Shares, and Private Conversion Shares and the Warrants, the “Securities”). The
Company hereby confirms its agreement with Northland Securities, Inc.
(“Northland” and Euro Pacific Capital, Inc. (“Euro Pacific”, and together with
Northland the “Placement Agents”) as set forth below. The Public Shares are more
fully described in the Prospectus (as defined below).

 

 

 

 

Execution Version

 

The Company has prepared and filed, in accordance with the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (file number 333-199030), including a
prospectus, relating to the Public Shares, which registration statement and
prospectus incorporate or are deemed to incorporate by reference documents that
the Company has filed, or will file, with the Commission in accordance with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder. The registration statement as amended at the time it
became or becomes effective for purposes of Section 11 of the Securities Act,
including the documents filed as part thereof and information contained or
incorporated by reference in the prospectus or otherwise deemed to be part of
the registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act, is hereinafter referred to as the
“Registration Statement.” If the Company files an abbreviated registration
statement to register additional shares of Common Stock or Preferred Stock
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement. The Company has
also filed with, or transmitted for filing to, or shall promptly after the date
of this Agreement file with or transmit for filing to, the Commission a final
prospectus supplement (in the form first used to confirm sales of the Shares,
the “Prospectus Supplement”) pursuant to Rule 424 under the Securities Act. The
term “Base Prospectus” means the prospectus dated February 20, 2015, relating to
the Public Shares, in the form in which it has most recently been filed with the
Commission as part of the Registration Statement on or prior to the date of this
Agreement. The term “Prospectus” means the Base Prospectus as supplemented by
the Prospectus Supplement. The term “Preliminary Prospectus” means any
preliminary form of Prospectus.

  

For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act; “Time of Sale Prospectus” means the
Base Prospectus and the Preliminary Prospectus, and other information conveyed
to Investors at or prior to the Time of Sale as set forth in Schedule I hereto;
“Time of Sale” means the time the Shares are sold to the Investors on the date
of the Securities Purchase Agreement for the Shares; and “road show” has the
meaning set forth in Rule 433(h)(4) under the Securities Act. As used herein,
the terms “Registration Statement,” “Base Prospectus,” “Preliminary Prospectus,”
“Time of Sale Prospectus” and “Prospectus” shall include the documents, if any,
deemed to be incorporated by reference therein, including, unless the context
otherwise requires, the documents, if any, filed as exhibits to such
incorporated documents. The terms “supplement,” “amendment” and “amend” as used
herein with respect to the Registration Statement, the Base Prospectus, the Time
of Sale Prospectus, any Preliminary Prospectus, the Prospectus or any free
writing prospectus shall include all documents subsequently filed by the Company
with the Commission pursuant to the Exchange Act that are deemed to be
incorporated by reference therein.

 

1.            Agreement to Act as Placement Agents; Delivery and Payment. On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:

 

(a)          The Company hereby engages the Placement Agents, as the exclusive
agents of the Company, to, on a reasonable best efforts basis, solicit offers to
purchase Securities from the Company on the terms and subject to the conditions
set forth in the Securities Purchase Agreement and Prospectus (as defined
below). The Placement Agents shall use reasonable best efforts to assist the
Company in obtaining performance by each Investor whose offer to purchase the
Securities was solicited by such Placement Agents and accepted by the Company,
but the Placement Agents shall not, except as otherwise provided in this
Agreement, have any liability to the Company in the event any such purchase is
not consummated for any reason. In connection with its reasonable best efforts
to solicit offers to purchase the Securities, the Placement Agents shall only
communicate information regarding the Company to potential purchasers of the
Securities that is consistent with the information contained in the Prospectus.
Under no circumstances will the Placement Agents or any of their affiliates be
obligated to underwrite or purchase any of the Securities for its own account or
otherwise provide any financing. The Placement Agents shall act solely as the
Company’s agent and not as principal. The Placement Agents have no authority to
bind the Company with respect to any prospective offer to purchase Securities,
and the Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part.

 

 

 

 

Execution Version

 

(b)          As compensation for services rendered by the Placement Agents
hereunder, on the Closing Date (as defined below), the Company shall pay or
cause to be paid to the Placement Agents by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agents, an
aggregate amount equal to 8.0% of the gross proceeds received by the Company
from the sale of the Securities to Investors (the “Agency Fees”). Such amount
may be deducted from the payment made by the Investor(s) to the Company and paid
directly to the Placement Agents on the Closing Date. In addition, for the
consideration of $50 at the Closing Date, the Company will sell to the Placement
Agents, a warrant to purchase an aggregate number of shares of the Common Stock
in an amount equal to 6.0% of the gross proceeds from the sale of the Securities
on the Closing Date divided by $1.75 (the “Agent Warrants”). The Agent Warrants
will be in the form attached hereto as Exhibit C.

 

(c)          (i)The Common Shares are being sold to the Investors at a price of
$1.75 per share as set forth in the Prospectus (defined below); (ii) the Public
Preferred Shares are being sold to the Investors at a price of $1.75 per share
as set forth in the Prospectus (defined below); and (iii) the Private Preferred
Shares and Warrants are being sold together to the Investors at a price of $1.75
per share of the Private Preferred Shares (together, the “Purchase Price”). The
purchases of Securities by the Investors shall be evidenced by the execution of
the Securities Purchase Agreement by each of the parties thereto in the form
attached hereto as Exhibit A.

 

(d)          Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agents, solicit or accept offers to purchase
shares of the Common Stock (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof or are granted in the ordinary course to directors, officers or employees
of the Company under the Company’s equity incentive plans) or Preferred Stock
otherwise than through the Placement Agents in accordance herewith or any other
agreements with the Placement Agents.

 

(e)          No Securities which the Company has agreed to sell pursuant to this
Agreement and the Securities Purchase Agreement shall be deemed to have been
purchased and paid for, or sold by the Company, until such Securities shall have
been delivered to the Investor purchasing such Securities against payment
therefor by such Investor. If the Company shall default in its obligations to
deliver Securities to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agents harmless against any loss, claim, damage
or liability directly or indirectly arising from or as a result of the default
by the Company in accordance with the procedures set forth in Section 7(c)
hereof.

 

 

 

 

Execution Version

 

(f)          Payment of the purchase price for, and delivery of the Securities
shall be made at a closing (the “Closing”) at the location, time and date as the
Placement Agents and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act (such date of payment and delivery being herein referred to as the
“Closing Date”). Unless otherwise specified in the Securities Purchase
Agreement, the Securities will be settled through the facilities of The
Depository Trust Company’s DWAC system. Subject to the terms hereof, payment of
the purchase price for the Securities shall be made to the Company in the manner
set forth below by Federal Funds wire transfer, against delivery of the
Securities to such persons and shall be registered in the name or names and
shall be in such denominations as the Placement Agents may request at least one
business day before the Closing Date. Payment of the purchase price for the
Securities to be purchased by Investors shall be made by such Investors directly
to the Company. Subject to the terms and conditions hereof, on the Closing Date,
the Company shall pay to Placement Agents the amount of expenses for which the
Placement Agents are entitled to reimbursement pursuant hereto. At least one day
prior to the Closing Date, the Placement Agents shall submit to the Company its
bona fide estimate of the amount of expenses for which it is entitled to
reimbursement pursuant hereto. As soon as reasonably practicable after the
Closing Date, the Placement Agents shall submit to the Company its expense
reimbursement invoice and the Company or the Placement Agents, as applicable,
shall make any necessary reconciling payment(s) within 10 days of receipt of
such invoices.

 

2.            Representations and Warranties of the Company. The Company
represents and warrants to the Placement Agents as of the date hereof and as of
the Closing Date, and agrees with the Placement Agents, as follows:

 

(a)          The Registration Statement has become effective under the
Securities Act; and no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of any Preliminary
Prospectus or the Prospectus is in effect, and no proceedings for such purpose
are pending before or threatened by the Commission. The shares of Common Stock
and Preferred Stock outstanding prior to the issuance of the Securities to be
sold by the Company have been duly authorized, are validly issued, fully paid
and non-assessable, have been issued in compliance with applicable securities
laws and were not issued in violation of any preemptive or similar rights. All
prior offers and sales of securities by the Company were made in compliance in
all material respects with the Securities Act and all other applicable laws and
regulations.

 

(b)          The Base Prospectus and any Preliminary Prospectus filed as part of
the registration statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the Securities Act, complied when
so filed in all material respects with the Securities Act and the rules and
regulations thereunder (including, without limitation, Rule 430B(a) or 430A(b)).

 

 

 

 

Execution Version

 

(c)          (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder; (ii) each part of the Registration Statement, when such part became
effective, did not contain and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iii) the Registration Statement, as of the
date hereof, does not contain and, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) the Registration Statement complies and, as amended
or supplemented, if applicable, will comply in all material respects with the
Securities Act; the conditions to the use of Form S-3 in connection with the
offering and sale of the Public Shares as contemplated hereby have been
satisfied; the Registration Statement meets, and the offering and sale of the
Public Shares as contemplated hereby complies with, the requirements of Rule 415
under the Securities Act (including without limitation Rule 415(a)(5)); (v) at
no time during the period that begins on February 20, 2015, and ends immediately
prior to the execution of this Agreement did the Base Prospectus or any
Preliminary Prospectus contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; (vi) the Time
of Sale Prospectus does not, and at the Time of Sale and at the Closing Date,
the Time of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; (vii) each free
writing prospectus, if any, does not conflict with the information contained in
the Registration Statement, the Time of Sale Prospectus or the Prospectus;
(viii) each road show, when considered together with the Time of Sale
Prospectus, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and (ix) the
Prospectus, as of the date it is filed with the Commission pursuant to Rule 424
and at the Closing Date, will comply in all material respects with the
Securities Act (including without limitation Section 10(a) of the Securities
Act) and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the representations and warranties set forth in this Section 2(c) do not
apply to statements or omissions in the Registration Statement, the Time of Sale
Prospectus, any Preliminary Prospectus, any free writing prospectus, any road
show or the Prospectus or any amendments or supplements thereto based upon
information relating to the Placement Agents furnished to the Company in writing
by the Placement Agents expressly for use therein, it being agreed that the only
information furnished by the Placement Agents to the Company expressly for use
therein is the “Placement Agent Information” described in Section 8 below.

 

(d)          The Company has not and will not utilize any Issuer General Free
Writing Prospectus(es) nor any individual Issuer Limited-Use Free Writing
Prospectus in connection with the offer and sale of the Securities. “Issuer Free
Writing Prospectus” means any “issuer free writing prospectus,” as defined in
Rule 433 under the Act, relating to the Securities that (A) is required to be
filed with the Commission by the Company, or (B) is exempt from filing pursuant
to Rule 433(d)(5)(i) under the Securities Act because it contains a description
of the Securities or of the offering that does not reflect the final terms or is
a “bona fide electronic roadshow,” as defined in Rule 433 under the Securities
Act, in each case in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Act. “Issuer General Free Writing Prospectus”
means any Issuer Free Writing Prospectus that is intended for general
distribution to prospective investors. “Issuer Limited-Use Free Writing
Prospectus” means any Issuer Free Writing Prospectus that is not an Issuer
General Free Writing Prospectus.

 

 

 

 

Execution Version

 

(e)          The Company was, at the time the Registration Statement was
initially filed and when it became effective, and is, eligible to use Form S-3
to register the offering of the Public Shares contemplated hereby. The Company
was not an “ineligible issuer” (as defined in Rule 405 under the Securities Act)
nor an “excluded issuer” (as defined in Rule 164 under the Securities Act) as of
the eligibility determination date for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Public Shares contemplated by
the Registration Statement. The conditions for use of Form S-3, set forth in the
General Instructions thereto, have been satisfied.

 

(f)          Shares of Common Stock are (and the Common Shares, the Public
Conversion Shares, the Private Conversion Shares, the Warrant Shares, and the
Agent Warrant Shares (as defined below) will be) listed for quotation and
admitted for trading on the NYSE MKT LLC (“NYSE”), and the Company has not
received any notice from NYSE regarding the delisting of such shares from NYSE
(except for such notices as have been fully resolved). Notice of issuance of the
Public Shares has been duly submitted to NYSE. To the Company’s knowledge, there
are no affiliations or associations between (i) any member of the Financial
Industry Regulatory Authority (“FINRA”) and (ii) the Company or any of the
Company’s officers, directors or 5% or greater security holders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the 180th day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
disclosed in the Registration Statement (excluding the exhibits thereto), the
Time of Sale Prospectus and the Prospectus.

 

(g)          All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement. At the closing of the offering
contemplated hereby (the “Closing”), the Company will have the requisite
corporate power to issue and sell the Securities, the Agent Warrants, and the
Common Stock issuable upon the exercise of the Agent Warrants (the “Agent
Warrant Shares”). This Agreement has been duly authorized, executed and
delivered by the Company and, upon due execution and delivery by the Placement
Agents, this Agreement will be a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles or to the extent the indemnification and contribution provisions may
be limited by applicable federal or state securities laws.

 

 

 

 

Execution Version

 

(h)          The execution, delivery and performance of this Agreement, the
issuance and sale of the Securities to be sold by the Company in the offering
contemplated hereby, the issuance of the Agent Warrants, the issuance of the
Agent Warrant Shares, and the consummation of the actions contemplated by this
Agreement (which for all purposes herein shall include the offering contemplated
hereby, the sale of the Agent Warrants and the issuance of the Agent Warrant
Shares) will not (a) result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice: (i) any provision of the Company’s or its subsidiaries certificate of
incorporation or bylaws (or similar governing documents) as in effect on the
date hereof or the date of the Closing (the “Closing Date”); (ii) any provision
of any judgment, arbitration ruling, decree or order to which either of the
Company or its subsidiaries are a party or by which any of them is bound; (iii)
any bond, debenture, note or other evidence of indebtedness, or any lease,
contract, mortgage, indenture, deed of trust, loan agreement, joint venture or
other agreement, instrument or commitment to which the Company or its
subsidiaries are a party or by which any of them or their respective properties
are bound; or (iv) any statute, rule, law or governmental regulation applicable
to the Company or its subsidiaries; or (b) result in the creation or imposition
of any lien, encumbrance, claim, security interest or restriction whatsoever
upon any of the properties or assets of the Company or its subsidiaries or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company or its subsidiaries are a party or by which either of them is
bound or to which any of the property or assets of the Company or its
subsidiaries are subject. No consent, approval, authorization or other order of,
or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body is required for the execution
and delivery of this Agreement by the Company and the valid issuance or sale of
the Securities by the Company pursuant to this Agreement, other than such as
have been made or obtained and that remain in full force and effect.

 

(i)           The form of certificate of incorporation and bylaws of the Company
attached as an exhibit to the Company’s filings with the Securities and Exchange
Commission (the “SEC”), are true, correct and complete copies of the certificate
of incorporation and bylaws of the Company, as in effect on the date hereof.

 

(j)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted. Each of
the Company and its subsidiaries has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted, as
presently proposed to be conducted, and is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the Company’s and its subsidiaries’
business, financial condition, properties, operations, prospects or assets or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).

 

 

 

 

Execution Version

 

(k)          The consolidated financial statements contained in each report,
registration statement and definitive proxy statement filed by the Company with
the SEC (all documents filed with the SEC, the “Company SEC Documents”): (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) the information contained
therein as of the respective dates thereof was accurate and complete and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading; (iii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements and (in the case of unaudited statements)
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iv) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations, cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered thereby.
Except as set forth in the financial statements included in the Company SEC
Documents, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to September 30, 2014, and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements. Such liabilities incurred subsequent to September 30,
2014, are not, in the aggregate, material to the financial condition or
operating results of the Company and its subsidiaries, taken as a whole. The
financial statements included or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, together with the
related notes and schedules, have been prepared in compliance with the
requirements of the Securities Act and Exchange Act; all pro forma financial
statements or data included or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, if any, comply with
the requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data; the other financial and statistical
data contained or incorporated by reference in the Registration Statement, the
Time of Sale Prospectus and the Prospectus are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus or the Prospectus that are
not included or incorporated by reference as required; the Company does not have
any material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Time of Sale Prospectus and
the Prospectus or in documents incorporated therein by reference, other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and all disclosures contained or incorporated by
reference in the Time of Sale Prospectus and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(l)           All statistical or market-related data included or incorporated by
reference in the Time of Sale Prospectus, the Prospectus and any free writing
prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required. Each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Time of Sale Prospectus, the Prospectus and
any free writing prospectus has been made or reaffirmed with a reasonable basis
and in good faith.

 

 

 

 

Execution Version

 

(m)         The authorized capital stock of the Company consists of (i)
250,000,000 shares of Common Stock, of which (A) 7,643,114 shares were issued
and outstanding as of the date of this Agreement, and (B) 715,488 were reserved
for issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities as of the date of this
Agreement; and (ii) 25,000,000 shares of preferred stock, of which (A) 2,000,000
were designated as "10% Series A Cumulative Redeemable Perpetual Preferred
Stock," of which 751,815 shares are issued and outstanding as of the date of
this Agreement, and none are reserved for issuance upon the exercise or
conversion, as the case may be, of outstanding options, warrants or other
convertible securities, and (B) 1,764 will be designated as "Series B
Convertible Preferred Stock," at the Closing Date, none of which are issued or
outstanding or reserved for issuance upon the exercise or conversion, as the
case may be, of outstanding options, warrants or other convertible securities.
All issued and outstanding shares of Common Stock and Preferred Stock have been
duly authorized and validly issued, are fully paid and nonassessable, were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities, and, except as disclosed in the Company SEC Documents,
have been issued and sold in compliance with the registration requirements of
federal and state securities laws or the applicable statutes of limitation have
expired. Except as set forth in the Securities Purchase Agreement or in the
Company SEC Documents, there are no (i) outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company or its
subsidiaries is a party and relating to the issuance or sale of any capital
stock or convertible or exchangeable security of the Company or its
subsidiaries; or (ii) obligations of the Company to purchase, redeem or
otherwise acquire any of its outstanding capital stock or any interest therein
or to pay any dividend or make any other distribution in respect thereof. There
are no anti-dilution or price adjustment provisions, co-sale rights,
registration rights, rights of first refusal or other similar rights contained
in the terms governing any outstanding security of the Company that will be
triggered by the issuance of the Securities.

 

 (n)         Except as set forth in the Company SEC Documents, the Company does
not presently own or control, directly or indirectly, and has no stock or other
interest as owner or principal in, any other corporation or partnership, joint
venture, association or other business venture or entity (each a “subsidiary”).
The Company’s subsidiaries are duly incorporated or organized, validly existing
and in good standing under the laws of their jurisdiction of incorporation or
organization and have all requisite power and authority to carry on their
business as now conducted. Such subsidiaries are duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on their respective business or
properties. All of the outstanding capital stock or other voting securities of
such subsidiaries are owned by the Company, directly or indirectly, free and
clear of any liens, claims, or encumbrances.

 

 

 

 

Execution Version

 

(o)          The Public Shares, the Private Preferred Shares, the Warrants, and
the Agent Warrants are duly authorized and, when issued, sold, delivered and
paid for in accordance with the terms of the Securities Purchase Agreement, such
securities will be duly and validly authorized and issued, fully paid and
nonassessable, free from all taxes, liens, claims, encumbrances and charges with
respect to the issue thereof; provided, however, that the Securities may be
subject to restrictions on transfer under state and/or federal securities laws
or as otherwise set forth herein. The issuance, sale and delivery of the
Securities in accordance with the terms hereof or of the Securities Purchase
Agreement or the Agent Warrants (as the case may be) will not be subject to
preemptive rights of stockholders of the Company. The Agent Warrant Shares, the
Warrant Shares, the Public Conversion Shares and the Private Conversion Shares
have been duly reserved for issuance upon exercise of the Agent Warrants, the
Warrants, the Public Preferred Shares and the Private Preferred Shares,
respectively, and when issued in accordance therewith will be validly issued,
fully paid and nonassessable, free from all taxes, liens, claims, encumbrances
and charges with respect to the issue thereof; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws or as otherwise set forth herein.

 

(p)          The issuance of the Agent Warrants and the Agent Warrant Shares
upon exercise of the Agent Warrants (assuming no change in applicable law prior
to the date the Agent Warrant Shares are issued), are and will be exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933 (the “Securities Act”) and have been or will be registered or qualified (or
are or will be exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Agent Warrants. Upon the exercise of the Agent Warrants pursuant
to their terms, the Agent Warrant Shares will be listed on the NYSE (the
“Principal Market”). Other than the Company SEC Documents, the Company has not
distributed and will not distribute prior to the Closing any offering material
in connection with the offering and sale of the Securities, unless such offering
materials are provided to the Agent prior to or simultaneously with such
delivery to the offerees of the Securities.

 

(q)          Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or its subsidiaries that (a)
if adversely determined would reasonably be expected to have a Material Adverse
Effect on the Company or its subsidiaries or (b) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K. The foregoing includes, without limitation, any
action, suit, proceeding or investigation, pending or threatened, that questions
the validity of this Agreement or the right of the Company to enter into such
Agreement and perform its obligations hereunder. Neither the Company nor its
subsidiaries are subject to any injunction, judgment, decree or order of any
court, regulatory body, arbitral panel, administrative agency or other
government body.

 

(r)           No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state,
local or provincial governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreements.

 

 

 

 

Execution Version

 

(s)          Except for any fees payable to the Placement Agents, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based on arrangements made by the Company.

 

(t)          Neither the Company nor its subsidiaries are in violation of its
certificate of incorporation or bylaws (or similar governing documents). Neither
the Company nor its subsidiaries have been advised or have reason to believe,
that it is not conducting its business in compliance with all applicable laws,
rules and regulations of the jurisdictions in which it is conducting business,
including, without limitation, all applicable local, state and federal
environmental laws and regulations; except where failure to be so in compliance
would not have a Material Adverse Effect. Each of the Company and its
subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company and its subsidiaries as currently
conducted, except where the failure to currently possess such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect.

 

(u)          Except as disclosed in the Company SEC Documents, since September
30, 2014, there has not been any change that has had a Material Adverse Effect.
Since September 30, 2014, the Company has not declared or paid any dividend or
distribution on its capital stock.

 

(v)          Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or its
subsidiaries and all amendments thereto, are in full force and effect on the
date hereof, and neither the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such contracts.
Neither the Company nor its subsidiaries has any contracts or agreements that
would constitute a material contract as such term is defined in Item 601(b)(10)
of Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

 

(w)         (i)            The Company has ownership or license or legal right
to use all patents, copyrights, trade secrets, know-how, trademarks, trade
names, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results or other proprietary
rights used in the business of the Company or its subsidiaries (collectively
“Intellectual Property”). All of such patents, registered trademarks and
registered copyrights have been duly registered in, filed in or issued by the
United States Patent and Trademark Office, the United States Register of
Copyrights or the corresponding offices of other jurisdictions and have been
maintained and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States and all such jurisdictions.

 

 

 

 

Execution Version

 

(ii)         The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries’ ownership of all material Intellectual
Property with respect to their products and technology. To the knowledge of the
Company, there is no infringement of the Intellectual Property by any third
party.

 

(iii)        To the knowledge of the Company, the present business, activities
and products of the Company and its subsidiaries do not infringe any
intellectual property of any other person. No proceeding charging the Company or
its subsidiaries with infringement of any adversely held Intellectual Property
has been filed and the Company is unaware of any facts which are reasonably
likely to form a basis for any such proceeding.

 

(iv)        No proceedings have been instituted or pending or, to the knowledge
of the Company, threatened, which challenge the rights of the Company or its
subsidiaries to the use of the Intellectual Property. The Intellectual Property
owned by the Company and its subsidiaries, and to the knowledge of the Company,
the Intellectual Property licensed to the Company and its subsidiaries, has not
been adjudged invalid or unenforceable, in whole or in part. There is no pending
or, to the knowledge of the Company, threatened proceeding by others challenging
the validity or scope of any such Intellectual Property, and the Company is
unaware of any facts which are reasonably likely to form a basis for any such
claim. Each of the Company and its subsidiaries has the right to use, free and
clear of material claims or rights of other persons, all of its customer lists,
designs, computer software, systems, data compilations, and other information
that are required for its products or its business as presently conducted.
Neither the Company nor its subsidiaries is making unauthorized use of any
confidential information or trade secrets of any person.

 

(v)         The activities of any of the employees on behalf of the Company or
of its subsidiaries do not violate any agreements or arrangements between such
employees and third parties are related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature. Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Material Adverse Effect.

 

(vi)        All licenses or other agreements under which (i) the Company or its
subsidiaries employs rights in Intellectual Property, or (ii) the Company or its
subsidiaries has granted rights to others in Intellectual Property owned or
licensed by the Company or its subsidiaries are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or its subsidiaries with respect thereto.

 

 

 

 

Execution Version

 

(x)           The Company has taken no action designed to, or likely to have the
effect of, terminating the listing of the Common Stock (including the Common
Shares, the Warrant Shares, the Public Conversion Shares, the Private Conversion
Shares and the Agent Warrant Shares) on the Principal Market. The Company is and
on the Closing Date will be in compliance with all of the then-applicable
requirements for continued listing of the Common Stock on the Principal Market.

 

(y)          Each of L.L. Bradford & Company, LLC and Weaver Martin & Samyn,
LLC, who each expressed its opinion with respect to certain consolidated
financial statements contained in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2013, have advised the Company that they are, and to
the knowledge of the Company they are, independent accountants as required by
the Securities Act and the rules and regulations promulgated thereunder.

 

(z)           The Company and its subsidiaries have filed all necessary federal,
state, local and foreign income and franchise tax returns and have paid or
accrued all taxes shown as due thereon, and the Company and its subsidiaries
have no knowledge of a tax deficiency which has been or might be asserted or
threatened against it by any taxing jurisdiction, other than any deficiency
which the Company or its subsidiaries are contesting in good faith and with
respect to which adequate reserves for payment have been established.

 

(aa)        The Company and its subsidiaries maintain and will continue to
maintain insurance of the types and in the amounts that the Company reasonably
believes are adequate for its and its subsidiaries’ business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company or its subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

 

(bb)       On the Closing Date, all stock transfer or other taxes (other than
income taxes) that are required to be paid in connection with the sale and
transfer of the Securities and the Agent Warrants will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.

 

(cc)        The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Securities Purchase Agreement.

 

(dd)       To the knowledge of the Company, no transaction has occurred between
or among the Company or any of its affiliates (including, without limitation,
its subsidiaries), officers or directors or any affiliate or affiliates of any
such affiliate officer or director that with the passage of time will be
required to be disclosed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) (assuming the Company’s Common Stock
and Preferred Stock was registered under the Exchange Act) other than those
transactions that have already been so disclosed.

 

 

 

 

Execution Version

 

(dd)       The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company and its
subsidiaries.

 

(ee)        The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company or its subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared; and (ii) provide for the
periodic evaluation of the effectiveness of such disclosure controls and
procedures as of the end of the period covered by the Company’s most recent
annual or quarterly report filed with the SEC.

 

Except as described in the Company SEC Documents, the Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company and its subsidiaries maintain disclosure controls and procedures (as
such term is defined in Rule 13a-15 under the Exchange Act) that are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files with or submits to the SEC is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed in to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Except as
described in the Company SEC Documents, the Company is not aware of (i) any
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weaknesses in
internal controls; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
its subsidiaries’ internal controls.

 

Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or its subsidiaries’
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

 

 

 

Execution Version

 

Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or its subsidiaries’ financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures or capital resources.

 

To the knowledge of the Company, except as described in the Company SEC
Documents, the board of directors has not been informed, nor is any director of
the Company aware, of (1) any significant deficiencies in the design or
operation of the internal controls of the Company or its subsidiaries which
could adversely affect the Company’s or its subsidiaries’ ability to record,
process, summarize and report financial data or any material weakness in the
Company’s or its subsidiaries’ internal controls; or (2) any fraud, whether or
not material, that involves management or other employees of the Company or its
subsidiaries who have a significant role in the Company’s or its subsidiaries’
internal controls.

 

(ff)         Each of the Company, its subsidiaries, its affiliates and any of
their respective officers, directors, supervisors, managers, agents, or
employees, has not violated, its participation in the offering will not violate,
and the Company has instituted and maintains policies and procedures designed to
ensure continued compliance with, each of the following laws:  (a) anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, including the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
any other law, rule or regulation of similar purposes and scope, (b) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 US.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the  foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act and the Syria Accountability and Lebanese Sovereignty Act, all
as amended, and any Executive Order, directive, or regulation pursuant to the
authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.  Neither the Company nor
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

 

 

 

Execution Version

 

(gg)       The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

(hh)       Neither the Company nor its subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company believes that
its relations with its employees are good. No executive officer of the Company
(as defined in Rule 501(f) of Regulation D under the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company and its
subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(ii)         Each of the Company and its subsidiaries (i) is in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

 

 

 

Execution Version

 

(jj)          None of the Company, its subsidiaries or any executive officer of
the Company (as defined in Rule 501(f) of Regulation D under the Securities Act)
has taken and they will not take any action designed to or that might reasonably
be expected to cause or result in an unlawful manipulation of the price of the
Common Stock or Preferred Stock to facilitate the sale or resale of the
Securities. The Company confirms that, to its knowledge, with the exception of
the proposed sale of Securities contemplated in the Securities Purchase
Agreement (as to which the Company makes no representation), neither it nor any
other person acting on its behalf has provided any of the Potential Investors or
their agent or counsel with any information that constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Potential Investors shall be relying on the foregoing representations in
effecting transactions in securities of the Company. All disclosures provided to
the Potential Investors regarding the Company, its business and the transactions
contemplated by the Securities Purchase Agreement, including the exhibits to the
Securities Purchase Agreement and the Company SEC Documents, furnished by the
Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) made by
the Company or any of its officers or directors contained in any Company SEC
Document or made available to the public generally since January 1, 2012, has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith. Statistical, industry-related and market-related data
included in the Company SEC Documents are based on or derived from sources that
the Company reasonably and in good faith believes are reliable and accurate in
all material respects.

 

(kk)        The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any Potential Investor as a result of the
transactions contemplated by the Securities Purchase Agreement, including,
without limitation, the Company’s issuance of the Securities and any Potential
Investor’s ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or Preferred Stock or a change in control
of the Company.

 

(ll)          There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Public Shares registered pursuant to the Registration Statement.

 

(mm)      Subsequent to the respective dates as of which information is given in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, (i) there has not occurred any material adverse change in or
affecting the business, assets, general affairs, management, financial position,
prospects, stockholders’ equity or results of operations of the Company (a
“material adverse change”), or any development involving a prospective material
adverse change, in the assets, business, condition (financial or otherwise),
management, operations or earnings of the Company; (ii) the Company has not
incurred any material liability or obligation, direct or contingent, nor entered
into any material transaction, other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice; (iii)
the Company has not purchased any of its outstanding capital stock (except in
connection with the payment of the exercise price of, or withholding taxes for,
awards under the Company’s equity incentive plans), nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iv) there has not been any
material change in the capital stock, short-term debt or long-term debt of the
Company, except in each case as described in each of the Registration Statement,
the Time of Sale Prospectus and the Prospectus, respectively.

 

 

 

 

Execution Version

 

(nn)       The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company; and any real
property and buildings held under lease by the Company are held by it under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company, in each case except as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus.

 

(oo)       The Company possesses all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its businesses, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a material
adverse effect.

 

(pp)       Neither the Company nor any of its directors, officers, affiliates or
controlling persons has taken, directly or indirectly, any action designed, or
which has constituted or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

(qq)       Except as described in the Company SEC Documents, there are no
options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company or any subsidiary of the Company any shares
of the capital stock of the Company or any subsidiary of the Company. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements (the “Company Stock Plans”), and the options (the “Options”) or
other rights granted thereunder, set forth in the Company SEC Documents
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights. Each grant of an Option (A) was
duly authorized no later than the date on which the grant of such Option was by
its terms to be effective by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto and (B) was made in accordance with the terms of the applicable
Company Stock Plan, and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws.

 

 

 

 

Execution Version

 

(rr)          The information underlying the estimates of the reserves of the
Company, which was supplied by the Company to MHA Petroleum Consultants LLC
(“MHA”), independent petroleum engineers, for purposes of preparing the reserve
reports from which the information appearing in the Registration Statement, Time
of Sale Prospectus and Prospectus relating to the Company’s estimated quantities
of oil and gas reserves as of December 31, 2012 and 2013 was derived
(the “Reserve Reports”), including, without limitation, production, volumes,
sales prices for production, contractual pricing provisions under oil or gas
sales or marketing contracts under hedging arrangements, costs of operations and
development, and working interest and net revenue interest information relating
to the Company’s ownership interests in properties, was true and correct in all
material respects on the dates of such Reserve Reports; the estimates of future
capital expenditures and other future exploration and development costs supplied
to MHA were prepared in good faith and with a reasonable basis; the information
provided to MHA by the Company for purposes of preparing the Reserve Reports was
prepared in accordance with customary industry practices; MHA was, as of the
dates of the Reserve Reports, and is, as of the date hereof, independent
petroleum engineers with respect to the Company; except for the known pending
reductions in the Company's reserves as disclosed in the Time of Sale Prospectus
and the Prospectus, other than any decrease in reserves resulting from normal
production of the reserves and intervening spot market product price
fluctuations disclosed in the Registration Statement, Time of Sale Prospectus
and Prospectus, to the knowledge of the Company, there are not any facts or
circumstances that would adversely affect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Registration Statement, Time of Sale Prospectus and Prospectus and reflected in
the Reserve Reports such as to cause a material adverse change; estimates of
such reserves and the present value of the future net cash flows therefrom as
disclosed in the Registration Statement, Time of Sale Prospectus and Prospectus
and reflected in the Reserve Reports comply in all material respects to the
applicable requirements of Regulation S-X and Industry Guide 2 under the
Securities Act.

 

(ss)        Assuming the accuracy of the representations of the Investors in the
Securities Purchase Agreement, on the Closing Date and solely as this Section
relates to the issue and sale of the Warrant Shares on the date(s) of exercise
of the Warrants, the offer, issue and sale of the Private Preferred Stock and
the Warrants, and the issuance of the Warrant Shares upon exercise of the
Warrants (assuming no change in applicable law prior to the date the Shares and
Agent Warrant Shares are issued), are and will be exempt from the registration
and prospectus delivery requirements of the Securities Act and have been or will
be registered or qualified (or are or will be exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Private Preferred Stock or the Warrants to
the Investors or the Agent Warrants. Other than the Company SEC Documents, the
Company has not distributed and will not distribute prior to the Closing Date
any offering material in connection with the offering and sale of the Private
Preferred Stock and the Warrants, unless such offering materials are provided to
the Placement Agents prior to or simultaneously with such delivery to the
offerees of these Securities. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Private Preferred Stock, the Warrants or the Agent Warrants.

 

 

 

 

Execution Version

 

(tt)         With respect to Private Preferred Stock, the Warrants and the Agent
Warrants to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act (“Regulation D Securities”), none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the private placement, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities
(calculated on the basis of voting power), nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of such sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i)–(viii) under the Securities Act
(a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Placement Agents and the Potential
Investors a copy of any disclosures provided thereunder. The Company is not
aware of any person (other than any Issuer Covered Person or Dealer Covered
Person) that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Regulation D
Securities. For the purposes of this subsection, “Dealer Covered Person” shall
mean the Placement Agents or any of their directors, executive officers, general
partners, managing members or other officers participating in the private
placement. The Company will notify the Placement Agents in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person.

 

(uu)        The Company hereby makes all of the representations and warranties
contained in the Securities Purchase Agreement (subject to the exceptions and
disclosures in the Company Disclosure Schedule attached thereto as Annex B) to
the Placement Agents and the Placement Agents are entitled to rely on those
representations and warranties as if they were made to the Placement Agents
directly.

 

2A.        Certain Covenants. The Company covenants and agrees as follows:

 

(a)          On the Closing Date, the Company will permit the Placement Agents
to rely on any representations and warranties made by the Company to the
Investors and will cause its counsel to permit the Placement Agents to rely upon
any opinion furnished to the Investors.

 

(b)          The Company will comply with all of its obligations and covenants
set forth in its agreements with the Investors. The Company will promptly
deliver to the Placement Agents and its counsel copies of any and all filings
with the SEC and each amendment or supplement thereto, as well as all
prospectuses and free writing prospectuses, prior to the closing of the offering
and six months thereafter (if they are not filed on EDGAR). The Placement Agents
are authorized on behalf of the Company to use and distribute copies of any
documents provided to the Placement Agents or Investors in connection with the
offering, including Company SEC Documents in connection with the sale of the
Securities as, and to the extent, permitted by federal and applicable state
securities laws.

 

 

 

 

Execution Version

 

(c)          Neither the Company nor any of its affiliates has distributed, and
none of them will distribute, any prospectus or other offering material in
connection with the sale of the Securities other than any materials permitted by
the Securities Act to be distributed by the Company.

 

(d)          The Company will apply the net proceeds from the sale of the Public
Shares substantially in the manner set forth in the Prospectus.

 

(e)          The Company will make available to the Placement Agents on a
confidential basis all information concerning the business, assets, operations
and financial condition of the Company, which the Placement Agents reasonably
request in connection with the performance of its obligations hereunder and the
due diligence investigation deemed appropriate by the Placement Agents. The
Company shall make members of management and other employees available to the
Placement Agents for purposes of satisfying such parties’ due diligence
requirements, and shall commit such time and other resources as are necessary or
appropriate to secure reasonable and timely success of a transaction. The
Company shall inform the Placement Agents of any material events or developments
concerning prospective material events that may come to the attention of the
Company at any point prior to the Closing Date. The Placement Agents will be
relying, without independent verification, on the accuracy and completeness of
all financial and other information that is and will be furnished to it by the
Company.

 

(f)          On the Closing Date, the Company shall deliver to the Placement
Agents a certificate duly executed by an officer of the Company, stating on
behalf of the Company that the representations and warranties contained in this
Agreement are true and correct in all material respects as of the Closing Date
as if they had been made on and as of said date and that the Company has
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and that the Company
SEC Documents, as of the Closing Date, contain all material statements that are
required to be made therein, do not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading. On the Closing Date,
the Company will also deliver to the Placement Agents any additional documents
or instruments reasonably requested by the Placement Agents.

 

(g)          If in connection with the offering, the Placement Agents determine
that they or the Company would be required to make a filing with FINRA, the
Company will do the following:

 

(i)          The Company will cooperate with the Placement Agents with respect
to all FINRA filings that the Company or the Placement Agents may be required to
make and provide all information and documentation necessary to make the filings
in a timely manner.

 

 

 

 

Execution Version

 

(ii)         The Company will pay all expenses related to all FINRA filings that
the Company or Placement Agents may be required to make, including, but not
limited to, all printing costs related to all documents required or that the
Placement Agents may reasonably deem necessary, to comply with FINRA rules; any
FINRA filing fees; postage and express charges; and all other expenses incurred
in making the FINRA filings.

 

(iii)        The Company agrees and understands that this Agreement in no way
constitute a guarantee that the offering will be successful. Management
acknowledges that the Company is ultimately responsible for the successful
completion of a transaction.

 

(h)            The Company will not, for a period beginning on the Closing Date
and ending six months following the final Closing Date, offer for sale or sell
any securities, unless, in the opinion of the Company’s counsel, concurred in by
the Placement Agents’ counsel, such offer or sale does not jeopardize the
availability of exemptions from the registration and qualification requirements
under the applicable securities laws with respect to the regulation D
Securities. The foregoing shall not apply to securities issued in connection
with any acquisition, including by way of merger, or purchase of stock or all or
substantially all of the assets of any third party or the issuance of securities
upon exercise of outstanding options and warrants.

 

3.            Intentionally Omitted.

 

4.           Covenants. The Company covenants and agrees with the Placement
Agents as follows:

 

(a)          To furnish to the Placement Agents, without charge, upon request,
two signed copies of the Registration Statement (including exhibits thereto) and
for delivery to each other Placement Agent a conformed copy of the Registration
Statement (without exhibits thereto) and to furnish to the Placement Agents in
Minneapolis, Minnesota, without charge, prior to 10:00 a.m. Central Time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 4(f) or 4(g) below, as many copies of the Time of Sale
Prospectus, the Prospectus and any supplements and amendments thereto or to the
Registration Statement as the Placement Agents may request.

 

(b)          Before amending or supplementing the Registration Statement, the
Time of Sale Prospectus or the Prospectus, to furnish to the Placement Agents a
copy of each such proposed amendment or supplement and not to file any such
proposed amendment or supplement to which the Placement Agents object, and to
file with the Commission within the applicable period specified in Rule 424(b)
under the Securities Act any prospectus required to be filed pursuant to such
Rule.

 

(c)          To furnish to the Placement Agents a copy of each proposed free
writing prospectus to be prepared by or on behalf of, used by, or referred to by
the Company and not to use or refer to any proposed free writing prospectus to
which the Placement Agents object.

 

 

 

 

Execution Version

 

(d)          Not to take any action that would result in the Placement Agents or
the Company being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
the Placement Agents that the Placement Agents otherwise would not have been
required to file thereunder.

 

(e)          To advise the Placement Agents promptly of any request by the
Commission for amendments or supplements to the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, any free writing prospectus, any
Prospectus Supplement or any Prospectus or for additional information with
respect thereto, or of notice of institution of proceedings for, or the entry of
a stop order, suspending the effectiveness of the Registration Statement or
preventing or suspending the use of any Preliminary Prospectus, the Time of Sale
Prospectus or the Prospectus; and if the Commission should enter such a stop
order, to use its best efforts to obtain the lifting or removal of such order as
soon as possible.

 

(f)           If the Time of Sale Prospectus is being used to solicit offers to
buy the Public Shares at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Prospectus in
order to make the statements therein, in the light of the circumstances, not
misleading, or if any event shall occur or condition exist as a result of which
the Time of Sale Prospectus conflicts with the information contained in the
Registration Statement then on file, or if, in the opinion of counsel for the
Placement Agents, it is necessary to amend or supplement the Time of Sale
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Placement Agents and to any
dealer upon request, either amendments or supplements to the Time of Sale
Prospectus so that the statements in the Time of Sale Prospectus as so amended
or supplemented will not, in the light of the circumstances when delivered to a
prospective purchaser, be misleading or so that the Time of Sale Prospectus, as
amended or supplemented, will no longer conflict with the Registration
Statement, or so that the Time of Sale Prospectus, as amended or supplemented,
will comply with applicable law.

 

(g)          If, during such period after the first date of the public offering
of the Public Shares as in the opinion of counsel for the Placement Agents the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with the sales
contemplated by this Agreement and the Securities Purchase Agreement, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Prospectus in order to make the statements therein, in the light
of the circumstances when the Prospectus (or in lieu thereof the notice referred
to in Rule 173(a) under the Securities Act) is delivered to a purchaser, not
misleading, or if, in the opinion of counsel for the Placement Agents, it is
necessary to amend or supplement the Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Placement Agents, either amendments or supplements to the Prospectus so
that the statements in the Prospectus as so amended or supplemented will not, in
the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law.

 

 

 

 

Execution Version

 

(h)          If, at the time this Agreement is executed and delivered, it is
necessary or appropriate for a post-effective amendment to the Registration
Statement, or a Registration Statement under Rule 462(b) under the Securities
Act, to be filed with the Commission and become effective before the Public
Shares may be sold, the Company will use its best efforts to cause such
post-effective amendment or such Registration Statement to be filed and become
effective, and will pay any applicable fees in accordance with the Securities
Act, as soon as possible; and the Company will advise the Placement Agents
promptly and, if requested by the Placement Agents, will confirm such advice in
writing, (i) when such post-effective amendment or such Registration Statement
has become effective, and (ii) if Rule 430A under the Securities Act is used,
when the Prospectus is filed with the Commission pursuant to Rule 424(b) under
the Securities Act (which the Company agrees to file in a timely manner in
accordance with such Rules).

 

(i)           If, at any time during the period when a prospectus is required by
the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Public Shares, the Registration Statement shall cease to comply with
the requirements of the Securities Act with respect to eligibility for the use
of the form on which the Registration Statement was filed with the Commission,
to (i) promptly notify the Placement Agents, (ii) promptly file with the
Commission a new registration statement under the Securities Act, relating to
the Public Shares, or a post-effective amendment to the Registration Statement,
which new registration statement or post-effective amendment shall comply with
the requirements of the Securities Act and shall be in a form satisfactory to
the Placement Agents, (iii) use its best efforts to cause such new registration
statement or post-effective amendment to become effective under the Securities
Act as soon as practicable, (iv) promptly notify the Placement Agents of such
effectiveness and (v) take all other action necessary or appropriate to permit
the public offering and sale of the Public Shares to continue as contemplated in
the Prospectus; all references herein to the Registration Statement shall be
deemed to include each such new registration statement or post-effective
amendment, if any.

 

(j)           If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Public Shares have been sold as
contemplated in this Agreement and the Securities Purchase Agreement, prior to
the third anniversary to file a new shelf registration statement and to take any
other action necessary to permit the public offering of the Public Shares to
continue without interruption; references herein to the Registration Statement
shall include the new registration statement declared effective by the
Commission.

 

(k)          To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or,
in lieu thereof, the notice referred to in Rule 173(a) under the Securities Act)
is required in connection with the offering or sale of the Public Shares.

 

 

 

 

Execution Version

 

(l)           Promptly to furnish such information or to take such action as the
Placement Agents may reasonably request and otherwise to qualify the Public
Shares for offer and sale under the securities or “blue sky” laws of such
jurisdictions as the Placement Agents shall reasonably request, and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Public Shares; provided, however, that the Company shall not be required
to qualify as a foreign corporation or to file a consent to service of process
in any jurisdiction (excluding service of process with respect to the offer and
sale of the Public Shares); and to promptly advise the Placement Agents of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Public Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(m)         To make generally available to the Company’s security holders and to
the Placement Agents as soon as practicable an earnings statement covering a
period of at least twelve months beginning after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Securities Act),
which shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 

(n)          To use its best efforts to cause the Common Shares (and upon
exercise of the Warrants, the Public Preferred Shares, the Private Preferred
Shares and Agent Warrants, the Public Conversion Shares, the Private Conversion
Shares, the Warrant Shares and Agent Warrant Shares, respectively) to be listed
on the Principal Market (to the extent such shares are not so listed) and to
maintain the listing of the Common Stock, including such shares, on the
Principal Market.

 

(o)          During the period beginning on the date of this Agreement and
continuing to and including 90 days after the date of the Prospectus, and
without the prior written consent of the Placement Agents, not to (i) issue,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or Preferred Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or Preferred Stock, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock or Preferred
Stock, whether such transaction described in clause (i) or (ii) above is to be
settled by delivery of the Common Stock, Preferred Stock or such other
securities, in cash or otherwise, (iii) file any registration statement with the
Commission relating to the offering of any shares of Common Stock, Preferred
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or Preferred Stock, or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii). The restrictions
contained in the preceding sentence shall not apply to (i) the Securities to be
sold hereunder, (ii) the grant of awards pursuant to the Company’s equity
incentive plans under the terms of such plans in effect on the date hereof,
provided that any such awards are granted at fair market value and in amounts
and with exercise terms consistent with the Company’s past practice, or the sale
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans (or the filing of a registration statement on Form S-8 to
register shares of Common Stock issuable under such plans), (iii) the issuance
by the Company of shares of Common Stock or Preferred Stock upon the exercise
of, or the vesting or conversion of, a security outstanding on the date of this
Agreement which is disclosed in the Registration Statement or of which the
Placement Agents have been advised in writing, (iv) the issuance by the Company
of any such securities required pursuant to agreements providing for
anti-dilution or other stock purchase or share issuance rights existing on the
date of this Agreement, or (v) the issuance by the Company of any such
securities as in-kind consideration as required pursuant to any agreement
relating to any technology license, strategic alliance or joint venture.
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event,
unless the Placement Agents waive, in writing, such extension; provided, that
such extension of the 90-day period shall not apply if, (x) the Company’s
securities are “actively-traded securities” as defined in Rule 101(c)(1) of
Regulation M under the Exchange Act and (y) the Company meets the applicable
requirements of Rule 139 under the Securities Act in the manner contemplated by
NASD Rule 2711(f)(4) of the FINRA Manual. The Company shall promptly notify the
Placement Agents of any earnings release, news or event that may give rise to an
extension of the initial 90-day restricted period.

 

 

 

 

Execution Version

 

(p)          To prepare, if the Placement Agents so request, a final term sheet
relating to the offering of the Public Shares, containing only information that
describes the final terms of the Public Shares or the offering in a form
consented to by the Placement Agents, and to file such final term sheet within
the period required by Rule 433(d)(5)(ii) under the Securities Act following the
date the final terms have been established for the offering of the Public
Shares.

 

(q)          To comply with Rule 433(d) under the Securities Act (without
reliance on Rule 164(b) under the Securities Act) and with Rule 433(g) under the
Securities Act.

 

(r)           Not to take, directly or indirectly, any action designed, or which
will constitute, or has constituted, or might reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Public Shares.

 

(s)          Not, at any time at or after the execution of this Agreement, to
offer or sell any Public Shares by means of any “prospectus” (within the meaning
of the Securities Act) or use any “prospectus” (within the meaning of the
Securities Act) in connection with the offer or sale of the Public Shares, in
each case other than the Time of Sale Prospectus or the Prospectus.

 

(t)           To maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar for the Common Stock.

 

 

 

 

Execution Version

 

(u)          On the earlier of the next annual meeting of shareholders or May
31, 2015, the Company shall hold a meeting of shareholders (which may also be at
the annual meeting of shareholders) for the purpose of obtaining Shareholder
Approval, with the recommendation of the Company’s Board of Directors that such
proposal be approved, and the Company shall solicit proxies from its
shareholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. The Company shall use its
reasonable best efforts to obtain such Shareholder Approval. If the Company does
not obtain Shareholder Approval at the first meeting, the Company shall call a
meeting every four months thereafter to seek Shareholder Approval until the
earlier of the date Shareholder Approval is obtained or the Agent Warrants are
no longer outstanding. “Shareholder Approval” means such approval as may be
required by the applicable rules and regulations of the Principal Market (or any
successor entity) from the shareholders of the Company with respect to the
transactions contemplated by this Agreement and the Securities Purchase
Agreement, including the issuance of all of the Agent Warrant Shares in excess
of 19.999999% of the issued and outstanding Common Stock on the Closing Date.

 

(u)          Neither the Company nor any of its affiliates has distributed, and
none of them will distribute, any prospectus or other offering material in
connection with the sale of the Private Preferred Shares and Warrants, other
than any materials permitted by the Securities Act to be distributed by the
Company.

 

(v)          The Company will make available to the Placement Agents on a
confidential basis all information concerning the business, assets, operations
and financial condition of the Company, which the Placement Agents reasonably
request in connection with the performance of its obligations hereunder and the
due diligence investigation deemed appropriate by the Placement Agents. The
Company shall make members of management and other employees available to the
Placement Agents and Potential Investors for purposes of satisfying such
parties’ due diligence requirements and consummating the Private Placement, and
shall commit such time and other resources as are necessary or appropriate to
secure reasonable and timely success of a transaction. The Company shall inform
the Placement Agents of any material events or developments concerning
prospective material events that may come to the attention of the Company at any
point prior to the Closing Date. The Placement Agents will be relying, without
independent verification, on the accuracy and completeness of all financial and
other information that is and will be furnished to it by the Company.

 

(w)         The Company represents and agrees that it has not made and will not
make any offer relating to the Securities that would constitute an issuer free
writing prospectus or that would otherwise constitute a free writing prospectus
required to be filed with the Commission.

 

5.           Costs and Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse the Placement Agents for all reasonable, actual and accountable
expenses incident to the performance of the obligations of the Company under
this Agreement and in connection with the transactions contemplated hereby,
including without limitation the reasonable legal fees and expenses of counsel
to the Placement Agents and reasonable out-of-pocket accountable travel and
related expenses, provided, however, such reimbursable costs and expenses shall
not exceed $35,000.

 

6.           Conditions of Placement Agents’ Obligations. The obligations of the
Placement Agents hereunder re subject to the following conditions:

 

 

 

 

Execution Version

 

(a)          Filings with the Commission. Each issuer free writing prospectus as
defined in Rule 433(h) under the Securities Act (each, an “Issuer Free Writing
Prospectus”), if any, and the Prospectus shall have been filed with the
Commission within the applicable time period prescribed for such filing by, and
in compliance with, the Rules and Regulations and in accordance with Section 4
hereof.

 

(b)          No Stop Orders. Prior to the Closing: (i) no stop order suspending
the effectiveness of the Registration Statement or any part thereof, preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
any part thereof shall have been issued under the Securities Act and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, (ii) no order
suspending the qualification or registration of the Public Shares under the
securities or blue sky laws of any jurisdiction shall be in effect and (iii) all
requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement, the Time of
Sale Prospectus, the Prospectus or any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agents. On or prior to the Closing Date, the Registration Statement or
any amendment thereof or supplement thereto shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
neither the Time of Sale Prospectus, nor any Issuer Free Writing Prospectus nor
the Prospectus nor any amendment thereof or supplement thereto shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(c)          Action Preventing Issuance. No action shall have been taken and no
law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.

 

(d)          Material Adverse Change. Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, (i) the Company has not sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the Time of
Sale Prospectus, or (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock or
Preferred Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness or the
exercise or vesting of options or restricted stock units under the Company’s
equity incentive plans), or material change in the short-term debt or long-term
debt of the Company (other than upon conversion of convertible indebtedness) or
any material adverse change, in each case otherwise than as set forth in the
Time of Sale Prospectus, the effect of which, in any such case described in
clause (i) or (ii) of this subsection (d), is, in the reasonable judgment of the
Placement Agents, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the Time of Sale Prospectus.

 

 

 

 

Execution Version

 

(e)          Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects when made and on and as of the Closing Date, as if made on
such date (except that those representations and warranties that address matters
only as of a particular date shall remain true and correct as of such date), and
all covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.

 

(f)          Opinions of Counsel to the Company. The Placement Agents shall have
received, in each case in form and substance reasonably satisfactory to the
Placement Agents and their counsel from Reicker, Pfau, Pyle & McRoy LLP, counsel
to the Company, such counsels’ written opinion substantially in the form
attached as Exhibit D, addressed to the Placement Agents and the Investors and
dated the Closing Date and a written statement (“Negative Assurances”),
addressed to the Placement Agent and dated the Closing Date.

 

 (g)         Accountant’s Comfort Letters. On the date of pricing of the
offering contemplated hereby, the Placement Agents shall have received a letter
dated the date hereof (the “Comfort Letters”), addressed to the Placement Agents
and in form and substance reasonably satisfactory to the Placement Agents and
its counsel, from each of Weaver Martin & Samyn, LLC and L.L. Bradford &
Company, LLC (i) confirming that they are independent public accountants with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations and (ii) stating, as of the date hereof (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the Time of Sale Prospectus, as of a
date not more than three days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters,
delivered according to Statement of Auditing Standards No. 72 and Statement of
Auditing Standard No. 100 (or successor bulletins), in connection with
registered public offerings.

 

(h)          Bring-Down Letters. On the Closing Date, the Placement Agents shall
have received from each of Weaver Martin & Samyn, LLC and L.L. Bradford &
Company, LLC a letter (the “Bring-Down Letter”), dated the Closing Date,
addressed to the Placement Agents and in form and substance reasonably
satisfactory to the Placement Agents and their counsel, (i) confirming that they
are or were, as applicable, independent public accountants with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations,
and (ii) confirming in all material respects the conclusions and findings set
forth in the Comfort Letter.

 

 

 

 

Execution Version

 

(i)          Officer’s Certificate. The Placement Agents shall have received on
the Closing Date a certificate, addressed to the Placement Agents and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:

 

(i)          each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct in all material respects as of the Time of Sale and the
Closing Date as if made on each such date (except that those representations and
warranties that address matters only as of a particular date remain true and
correct as of each such date); and the Company has complied with all agreements
and satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date;

 

(ii)         there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the Time
of Sale Prospectus, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change except as set forth in the Prospectus;

 

(iii)        no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Public Shares for offering or sale, nor suspending or preventing the use of
the Time of Sale Prospectus, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued, and no proceedings for that purpose or
pursuant to Section 8A under the Securities Act shall be pending or to its
knowledge, threatened by the Commission or any state or regulatory body;

 

(iv)        the Registration Statement and each amendment thereto, at the Time
of Sale and as of the date of this Agreement and as of the Closing Date did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Time of Sale Prospectus, as of the Time of Sale
and as of the Closing Date, any Issuer Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading; and

 

(v)         no event has occurred as a result of which it is necessary to amend
or supplement the Registration Statement, the Prospectus or the Time of Sale
Prospectus in order to make the statements therein not untrue or misleading in
any material respect.

 

(j)          NYSE. The Common Shares shall have been listed and authorized for
trading on the Principal Market.

 

(k)         No FINRA Objection. The Placement Agents shall not have received any
unresolved objection from the FINRA as to the fairness and reasonableness of the
amount of compensation allowable or payable to the Placement Agents in
connection with the issuance and sale of the Securities.

 

 

 

 

Execution Version

 

(l)           Securities Purchase Agreement. The Company shall have entered into
the Securities Purchase Agreement with the Investors, and such agreement shall
be in full force and effect on the Closing Date.

 

(m)         Lock-Up Letters. The Placement Agents shall have received the
written agreements, substantially in the form of Exhibit B hereto, of all of the
executive officers and directors of the Company and their affiliates set forth
on Schedule II.

 

(n)         CFO’s Certificate. On the Closing Date, there shall have been
furnished to the Placement Agents, in a form acceptable to the Placement Agents,
a certificate, dated such Closing Date and addressed to the Placement Agents,
signed by the chief financial officer of the Company, regarding specified
financial information contained in the Registration Statement, the Time of Sale
Prospectus and the Prospectus relating to periods ended December 31, 2014.

 

(o)         Letter of Independent Petroleum Engineers. On the date hereof, there
shall have been furnished to the Placement Agents, a letter from MHA Petroleum
Consultants LLC (“MHA”), independent petroleum engineers of the Company, dated
such date, in form and substance satisfactory to counsel for the Placement
Agents with respect to the reserve reports of the Company prepared by MHA and
any oil and gas reserve information of the Company included in the Prospectus.

 

(p)          Additional Documents. Prior to the Closing Date, the Company shall
have furnished to the Placement Agents such further information, certificates or
documents as the Placement Agents shall have reasonably requested.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 5, Section 7 and Section 9 hereof shall at all times
be effective and shall survive such termination.

 

 

 

 

Execution Version

 

7.           Indemnification and Contribution.

 

(a)          Indemnification of the Placement Agents. The Company agrees to
indemnify and hold harmless the Placement Agents, each person, if any, who
controls the Placement Agents within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of any
Placement Agent within the meaning of Rule 405 under the Securities Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by, arising out of
or based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any issuer information that the Company has filed, or is required to
file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading
or (iii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein or in whole or in part upon any
failure of the Company to perform its obligations hereunder or under law;
provided, however, that the Company shall not be liable under this Section 7(a)
to the extent that such losses, claims, damages or liabilities are caused by,
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission made therein in reliance upon and in conformity
with information relating to any Placement Agents furnished to the Company in
writing by such Placement Agent expressly for use therein.

 

(b)          Indemnification of the Company. The Placement Agents agree to
indemnify and hold harmless the Company, the directors of the Company, the
officers of the Company who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by, arising from or based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any amendment thereof or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Time of Sale Prospectus, any Issuer Free Writing
Prospectus, any Company information that the Company has filed, or is required
to file, pursuant to Rule 433(d) of the Securities Act, any road show not
constituting a free writing prospectus, or the Prospectus or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which there were made, not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or omission or alleged untrue statement or omission was made therein in reliance
upon and in conformity with information relating to the Placement Agents
furnished to the Company in writing expressly for use therein.

 

 

 

 

Execution Version

 

(c)          Notice and Procedures. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 7(a) or 7(b) such person
(the “indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Placement Agents and
all persons, if any, who control the Placement Agents within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act or who
are affiliates of the Placement Agents within the meaning of Rule 405 under the
Securities Act, and (ii) the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Company, its directors, its officers
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either such Section, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Placement Agents and such control persons and affiliates
of the Placement Agents, such firm shall be designated in writing by the
Placement Agents. In the case of any such separate firm for the Company, and
such directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 

 

 

 

Execution Version

 

(d)         Contribution. To the extent the indemnification provided for in
Section 7(a) or 7(b) is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agents on the other
hand in connection with the offering of the Securities shall be deemed to be in
the same respective proportions as the net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the total
commissions received by the Placement Agents bear to the aggregate price of the
Securities. The relative fault of the Company on the one hand and the Placement
Agents on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Placement Agents and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

(e)          Allocation. The Company and the Placement Agents agree that it
would not be just or equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 7(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 7(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 7, the Placement Agents shall not be required to contribute any amount
in excess of the total commissions received by it in accordance with Section
1(b) less the amount of any damages that the Placement Agents have otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 7 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

 

(f)          Representations and Agreements to Survive Delivery. The indemnity
and contribution provisions contained in this Section 7 shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Placement Agents,
any person controlling the Placement Agents or any affiliate of the Placement
Agents, or the Company, its officers or directors or any person controlling the
Company and (iii) acceptance of and payment for any of the Securities.

 

8.           Information Furnished by Placement Agents. The Company acknowledges
that the statements set forth in under the heading “Plan of Distribution” under
the subheading “Additional Information” in the Prospectus (the “Placement Agent
Information”) constitute the only information relating to the Placement Agents
furnished in writing to the Company by the Placement Agents as such information
is referred to in Sections 2 and 7 hereof.

 

 

 

 

Execution Version

 

9.           Termination. The Placement Agents shall have the right to terminate
this Agreement by giving notice as hereinafter specified at any time at or prior
to the Closing Date, without liability on the part of the Placement Agents to
the Company, if (i) prior to delivery and payment for the Securities (A) trading
in securities generally shall have been suspended on or by the New York Stock
Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or in the over the
counter market (each, a “Trading Market”), (B) trading in the Common Stock of
the Company shall have been suspended on any exchange, in the over-the-counter
market or by the Commission, or (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities or
a material disruption shall have occurred in commercial banking or securities
settlement or clearance services in the United States, (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Time of Sale Prospectus or incorporated by reference
therein, there has been any material adverse effect, (iii) the Company shall
have failed, refused or been unable to comply with the material terms or perform
any material agreement or obligation of this Agreement or the Securities
Purchase Agreement, other than by reason of a default by the Placement Agents,
or (iv) any condition of the Placement Agents’ obligations hereunder is not
fulfilled. This Agreement may be terminated by any party on or after March 31,
2015. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 5, Section 6, Section 12 and Section
13 hereof shall at all times be effective notwithstanding such termination.

 

10.         Notices. All statements, requests, notices and agreements hereunder
shall be in writing or by facsimile, and:

 

(a)          if to the Placement Agents, shall be delivered or sent by mail,
telex or e-mail transmission as follows:

 

Northland Securities, Inc.

45 South Seventh Street, Suite 2000

Minneapolis, MN 55402

Attention: Shawn Messner

 

And

 

Euro Pacific Capital, Inc.

1201 Dove Street, Suite 200

Newport Beach, CA 92660

Attention: Gordon McBeam

 

with a copy (which shall not constitute notice) to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center

Minneapolis, MN 55402-3901

Attention: Jonathan R. Zimmerman

Fax: (612) 766-1600

 

 

 

 

Execution Version

 

(b)          if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:

 

EnerJex Resources, Inc.

ATTN: Robert G. Watson, Jr.

4040 Broadway, Suite 508

San Antonio, TX 78209

Fax: (210) 829-1224

Email: rwatson@enerjexresources.com

 

with a copy (which shall not constitute notice) to:

 

Reicker, Pfau, Pyle & McRoy LLP

ATTN: Michael E. Pfau, Esq.

1421 State Street, Suite B

Santa Barbara, CA 93101

Fax: (805) 966-3320

Email: mpfau@rppmh.com

 

Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.

 

11.          Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agents, the
Company, and their respective successors and assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that the representations,
warranties, covenants, agreements and indemnities of the Company contained in
this Agreement shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 7(a) hereof and the indemnities of
the Placement Agents shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 7(b) hereof.

 

12.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the conflicts of laws provisions thereof.

 

 

 

 

Execution Version

 

13.          No Fiduciary Relationship. The Company hereby acknowledges and
agrees that:

 

(a)          No Other Relationship. The Placement has Agents have been retained
solely to act as the exclusive placement agents in connection with the offering
of the Company’s securities. The Company further acknowledges that the Placement
Agents are acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s length basis and in no event do the parties
intend that the Placement Agents act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agents may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agents
have advised or is advising the Company on other matters. The Placement Agents
hereby expressly disclaim any fiduciary or similar obligations to the Company,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.

 

(b)          Arm’s-Length Negotiations. The price of the Securities set forth in
this Agreement was established by the Company following discussions and
arms-length negotiations with the Investors, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement.

 

(c)          Absence of Obligation to Disclose. The Company has been advised
that the Placement Agents and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agents have no obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.

 

(d)          Waiver. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agents with respect to any breach or alleged breach of any fiduciary
or similar duty to the Company in connection with the transactions contemplated
by this Agreement or any matters leading up to such transactions and agrees that
the Placement Agents shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.

 

14.         Headings. The Section headings in this Agreement have been inserted
as a matter of convenience of reference and are not a part of this Agreement.

 

15.         Amendments and Waivers. No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

 

 

 

Execution Version

 

16.         Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart thereof.

 

17.         Research Analyst Independence. The Company acknowledges that the
Placement Agents’ research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that such Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agents with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agents’ investment banking division. The Company acknowledges that the
Placement Agents are full service securities firms and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 17 shall relieve any Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.

 

18.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties to this Agreement with respect to the Company’s offering, issuance
and sale of the Securities and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

 

19.         Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

20.         Effectiveness. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

 

[Signature page follows.]

 

 

 

 

Execution Version

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

  Very truly yours,       EnerJex Resources, Inc.         By:       Name:      
Title:  

 

Accepted as of the date hereof       Northland Securities, Inc.       By:      
Name:     Title:       Euro Pacific Capital, Inc.       By:       Name:    
Title:  

 

 

 

 

Execution Version

 

Schedules and Exhibits

 

Schedule I Issuer Free Writing Prospectus     Schedule II List of Directors,
Officers for Lock-Up Letter     Exhibit A: Securities Purchase Agreement    
Exhibit B: Form of Lock-Up Letter     Exhibit C: Form of Agent Warrants    
Exhibit D: Form of Legal Opinion

 

 

 

 

Execution Version

 

Schedule I

 

Issuer Free Writing Prospectus

 

None.

 

 

 

 

Execution Version

 

Schedule II

 

List of Directors, Officers, and other Holders For Lock-Up Letter

 

·Robert Watson

·Douglas Wright

·Richard Menchaca

·Lance Helfert

·David Kunovic

·Atticus Lowe

·James Miller

 

 

 

 

Execution Version

 

Exhibit A

 

Form of Securities Purchase Agreement

 

[See Attached]

 

 

 

 

Execution Version

 

Exhibit B

 

Form of Lock Up Agreement

 

____________________, 2015

 

Northland Securities, Inc.

45 South 7th Street, Suite 2000

Minneapolis, MN 55402

 

Dear Ladies and Gentlemen:

 

As an inducement to Northland Securities, Inc., the placement agent (the
“Placement Agent”) to execute a placement agency agreement (the “Placement
Agency Agreement”) pursuant to which the Placement Agent agrees to act as the
Placement Agent for the offering and sale (the “Offering”) of common stock (the
“Common Stock”), or any other securities of EnerJex Resources, Inc. and any
successor (by merger or otherwise) thereto (the “Company”), the undersigned
hereby agrees that without, in each case, the prior written consent of the
Placement Agent during the period specified in the second succeeding paragraph
(the “Lock-Up Period”), the undersigned will not: (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, make any short sale or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into, exercisable or exchangeable for or that represent the right to receive
Common Stock (including without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”); (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for Common
Stock; or (4) publicly disclose the intention to do any of the foregoing.

 

The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Securities would be disposed of by
someone other than the undersigned. Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to any of the Undersigned’s Securities or with respect to any
security that includes, relates to, or derives any significant part of its value
from such Securities.

 

The initial Lock-Up Period will commence on the date of this Agreement and
continue and include the date 90 days after the date of the Placement Agency
Agreement, to which you are or expect to become parties; provided, however, that
if (1) during the last 17 days of the initial Lock-Up Period, the Company
releases earnings results or material news or a material event relating to the
Company occurs or (2) prior to the expiration of the initial Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period, then in each case the
initial Lock-Up Period will be extended until the expiration of the 18-day
period beginning on the date of release of such earnings results or material
news, or the occurrence of such material event, as applicable, unless the
Placement Agent, waives, in writing, such extension.

 

The undersigned hereby acknowledges that the Company will be requested to agree
in the Placement Agency Agreement to provide written notice to the undersigned
of any event that would result in an extension of the Lock-Up Period pursuant to
the previous paragraph and agrees that any such notice properly delivered will
be deemed to have been given to, and received by, the undersigned. The
undersigned further agrees that, prior to engaging in any transaction or taking
any other action that is subject to the terms of this Agreement during the
period from the date of this Agreement to and including the 34th day following
the expiration of the initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.

 

 

 

 

Execution Version

 

If the undersigned is an officer or director of the Company, (i) the Placement
Agent agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of Common Stock, the Placement Agent will notify the Company of the
impending release or waiver, and (ii) the Company has agreed in the Placement
Agency Agreement to announce the impending release or waiver by issuing a press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted by the
Placement Agent hereunder to any such officer or director shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if both (a) the release or
waiver is effected solely to permit a transfer not for consideration, and (b)
the transferee has agreed in writing to be bound by the same terms described in
this letter that are applicable to the transferor, to the extent and for the
duration that such terms remain in effect at the time of the transfer. The
undersigned further agrees that the foregoing provisions shall be equally
applicable to any issuer-directed Common Stock that the undersigned may purchase
in the offering.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
(iii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) transfers to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) distributions of
shares of Common Stock or any security convertible into or exercisable for
Common Stock to limited partners, limited liability company members or
stockholders of the undersigned, (iv) if the undersigned is a trust, transfers
to the beneficiary of such trust, (v) transfers by testate succession or
intestate succession or (vi) pursuant to the Securities Purchase Agreement
entered into between the Company and each investor in connection with this
Offering; provided, in the case of clauses (i)-(v), that (x) such transfer shall
not involve a disposition for value, (y) the transferee agrees in writing with
the Placement Agent to be bound by the terms of this Lock-Up Agreement, and (z)
no filing by any party under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall be required or shall be made
voluntarily in connection with such transfer. For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
nor more remote than first cousin.

 

In addition, the foregoing restrictions shall not apply (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise, or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period
(as such may have been extended pursuant to the provisions hereof), and such a
Plan may only be established if no public announcement of the establishment or
existence thereof and no filing with the Securities and Exchange Commission or
other regulatory authority in respect thereof or transactions thereunder or
contemplated thereby, by the undersigned, the Company or any other person, shall
be required, and no such announcement or filing is made voluntarily, by the
undersigned, the Company or any other person, prior to the expiration of the
Lock-Up Period (as such may have been extended pursuant to the provisions
hereof).

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute and additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

 

 

 

Execution Version

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Placement Agent
that it does not intend to proceed with the Offering, (ii) the Placement Agency
Agreement does not become effective, or if the Placement Agency Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Company’s securities to be
sold in the Offering, or (iii) the Offering is not completed by June 30, 2015.

 

The undersigned understands that the Placement Agent is entering into the
Placement Agency Agreement and proceeding with the Offering in reliance upon
this Agreement.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[remainder of page left blank intentionally – signature page follows]

 

  Very truly yours,           Printed Name of Holder       By:       Signature  
        Printed Name of Person Signing   (and indicate capacity of person
signing if signing as custodian, trustee, or on behalf of an entity)

 

 

 

 

Execution Version

 

Exhibit C

 

Form of Agent Warrants

 

See attached

 

 

 

 

Execution Version

 

Exhibit D

 

Form of Legal Opinion

 

1.          The Company is a corporation duly organized, validly existing and in
good standing under the laws of Nevada. The Company has all requisite power and
authority, and all material governmental licenses, authorizations, consents and
approvals, that are required to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted (all as
described in the Prospectus). The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification.

 

2.          The Company has the corporate power and authority to execute and
deliver, and incur and perform all of its obligations under the Securities
Purchase Agreement and the Placement Agency Agreement and to own its property
and to conduct its business as described in the Time of Sale Prospectus and the
Prospectus.

 

3.          As of the date hereof, the Company is authorized to issue
250,000,000 shares of Common Stock and 25,000,000 shares of its preferred stock.
Immediately prior to the issuance of the Securities, there are (a) 7,643,114
shares of Common Stock outstanding, which have been duly authorized and are
validly issued, and non-assessable, and, to our knowledge, fully paid, (b)
2,000,000 shares of preferred stock designated as "10% Series A Cumulative
Redeemable Perpetual Preferred Stock," of which 751,815 shares have been duly
authorized and are validly issued, non-assessable, and, to our knowledge, are
fully paid, and (c) 1,764 shares of preferred stock designated as "Series B
Convertible Preferred Stock," of which no shares are issued or outstanding. The
Company has issued options that, upon exercise of same will result in the
issuance of 236,000 shares (the “Conversion Shares”) of our common stock. Of the
total number of Conversion Shares, 236,000 shares are represented by options
which have been issued to employees, officers and directors and the remaining
Conversion Shares. The Company’s authorized capitalization is as set forth in
the Time of Sale Prospectus and the Prospectus and the capital stock of the
Company conforms as to legal matters to the description therefor contained in
the Time of Sale Prospectus and the Prospectus.

 

4.          The Common Shares, the Public Preferred Shares, the Private
Preferred Shares, and the Warrants to be sold by the Company have been duly
authorized and, when issued and delivered and paid for in accordance with the
terms of the Purchase Agreement will be validly issued, fully paid and
nonassessable, and the issuance of such shares will not be subject to any
preemptive rights contained in the certificate of incorporation or bylaws of the
Company, or, to our knowledge, any agreement or instrument binding upon the
Company.

 

5.          The Warrant Shares, the Private Conversion Shares, and the Public
Conversion Shares have been duly authorized for issuance and sale by the Company
and, when executed, issued and delivered by the Company pursuant to the Purchase
Agreement will constitute the legal, valid and binding obligations of the
Company, enforceable in accordance with their terms.

 

 

 

 

Execution Version

 

6.          The Agent Warrants have been duly authorized for issuance and sale
by the Company and, when executed, issued and delivered by the Company pursuant
to the Placement Agency Agreement will constitute the legal, valid and binding
obligations of the Company, enforceable in accordance with their terms.

 

 7.          The Agent Warrant Shares, the Warrant Shares, the Public Conversion
Shares and the Private Conversion Shares have been duly authorized and validly
reserved for issuance upon exercise of the Agent Warrants, the Warrant, the
Public Preferred Shares and the Private Preferred Shares, respectively, in a
number sufficient to meet the current exercise requirements. Upon exercise of
the Agent Warrants in accordance with their terms including the payment of same
in accordance with the terms of the Agent Warrants, the Agent Warrant Shares
issuable thereupon will be validly issued, fully paid and nonassessable. The
issuance of such Agent Warrant Shares, Warrant Shares, Public Conversion Shares
and Private Conversion Shares will not be subject to any preemptive rights
contained in the certificate of incorporation or bylaws of the Company, or, to
our knowledge, any preemptive or similar rights contained in any other agreement
or instrument binding upon the Company.

 

8.          The Placement Agency Agreement and the Securities Purchase Agreement
have been duly authorized by all requisite corporate action, executed and
delivered by the Company and are valid and binding agreements of the Company,
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

9.          Neither the execution or delivery by the Company of, nor the
performance by the Company of its obligations under, the Placement Agency
Agreement or the Securities Purchase Agreement will (i) contravene the provision
of any applicable law or any applicable rule or regulation of any governmental
authority or regulatory body (other than state securities and “Blue Sky” laws,
as to which we express no opinion) or the certificate of incorporation or bylaws
of the Company, (ii) to our knowledge, result in a breach of or default under
any agreement or other instrument binding upon the Company filed as an exhibit
to the Registration Statement or any document incorporated by reference therein
(other than any violation of or conflict with any financial tests and financial
covenants set forth in such agreements as to which we express no opinion), or
(iii) to our knowledge contravene any court or administrative judgments, orders
or decrees of any governmental body, regulatory or administrative agency or
court having jurisdiction over the Company.

 

10.        No approval, authorization, consent or order of or filing with any
governmental or regulatory body, agency, self-regulatory organization, other
non-governmental regulatory authority, or the stockholders of the Company, is
required in connection with the issuance and sale of the Securities, the Agent
Warrants or the Agent Warrant Shares or the consummation by the Company of the
transactions contemplated by the Placement Agency Agreement or the Purchase
Agreement, except such as have been obtained or made and such as may be required
under the Act, the rules of the NYSE, FINRA, or state securities or Blue Sky
laws.

 

 

 

 

Execution Version

 

11.        To our knowledge, the statements relating to legal matters, documents
or proceedings included in the Preliminary Prospectus, the Time of Sale
Prospectus and the Prospectus, as well as in the Registration Statement, in each
case, insofar as such statements constitute a summary of documents or
proceedings referred to therein or matters of law, fairly summarize in all
material respects the information responsive to those captions with respect to
such matters, documents or proceedings.

 

12.        The Registration Statement has been declared effective by the
Commission. We have reviewed the portion of the Commission website which
identifies stop orders issued by the Commission and there is no indication that
a stop order suspending the effectiveness of the Registration Statement has been
issued and, to our knowledge, no proceedings for that purpose have been
instituted or overtly threatened by the Commission. Any required filing of the
Prospectus Supplement, or any other amendment or supplement to the Base
Prospectus, pursuant to Rule 424(b) under the Securities Act, has been made in
the manner and within the time period required by Rule 424(b).

 

13.        To our knowledge, there are no legal or governmental proceedings
pending or overtly threatened to which the Company is a party or to which any of
the properties of the Company is subject that are required to be described in
the Registration Statement, the Time of Sale Prospectus or the Prospectus and
are not so described, or any statutes, regulations, contracts or other documents
that are required to be described in the Registration Statement, the Time of
Sale Prospectus or the Prospectus or to be filed as exhibits to the Registration
Statement that are not so described or filed as required.

 

14.        The Company is not, and after giving effect to the sale of the Public
Shares and Private Preferred Shares and shares issuable upon exercise of the
Agent Warrants, Public Preferred Shares, Private Preferred Shares, and Warrants,
and the application of the proceeds thereof as described in the Prospectus will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

15.        Each of the following documents appeared on their face as of its
filing date, to be appropriately responsive as to form, in all material
respects, to the Exchange Act and the applicable rules and regulations of the
Commission thereunder: (i) each document filed pursuant to the Exchange Act and
incorporated by reference in the Registration Statement and the Prospectus
(except for the financial statements and financial schedules and other financial
and statistical data derived from the financial statements or schedules
contained or incorporated by reference therein or omitted therefrom, as to which
we express no opinion or belief); (ii) each of the Registration Statement, the
Time of Sale Prospectus and the Prospectus (except for the financial statements
and financial schedules and other financial and statistical data derived from
the financial statements or schedules contained or incorporated by reference
therein or omitted therefrom, as to which we express no opinion or belief).

 

 

 

 

Execution Version

 

16.        Assuming (a) the accuracy of the Investors’ representations and
covenants contained in the Securities Purchase Agreement and (b) the accuracy of
the Company’s representations and covenants contained in the Securities Purchase
Agreement and the Placement Agency Agreement, it is not necessary in connection
with the sale of the Private Preferred Shares, the Private Conversion Shares,
the Warrants, the Agent Warrants, the Warrant Shares and the Agent Warrant
Shares under the circumstances contemplated by the Securities Purchase Agreement
or the Placement Agency Agreement to register the offer or sale of these
securities under Section 5 of the Securities Act. We express no opinion as to
the securities laws of any state.

 

In addition, we hereby confirm that on the basis of conferences with officers
and other representatives of the Company, representatives of the Placement
Agents and representatives of the independent accountants and independent
petroleum engineers for the Company, examination of documents referred to in the
Registration Statement, the Prospectus and the Time of Sale Prospectus and such
other procedures as we have deemed appropriate, but without independent review
or verification and without assuming responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Time of Sale Prospectus and the Prospectus (except as set forth
in paragraphs (ii) and (vii) above), nothing has come to our attention that
causes us to believe that (a) any part of the Registration Statement or any
amendment thereof (including any 430A and 430B Information omitted from the
Registration Statement at the time it became effective but that is deemed to be
part of and included in the Registration Statement pursuant to Rule 430A and
Rule 430B) when such part became effective (including each deemed effective date
with respect to the Placement Agents pursuant to the Rules and Regulations)
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or (b) that the Time of Sale
Prospectus as of the Time of Sale, included or includes any untrue statement of
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; or (c) that the Prospectus (as of its issue date and as of such
Closing Date) included or includes any untrue statement of material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, provided that the foregoing is not intended to include (and we
hereby expressly disclaim) the expression of any belief as to the financial
statements or other financial data included in any of the documents mentioned in
this paragraph.

 

 

 